—Judgment, *169Supreme Court, New York County (William Leibovitz, J.), rendered April 12, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
Defendant’s contentions regarding the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged portions of the summation were fair comments on the evidence in response to credibility issues raised by the defense, and that they did not deprive defendant of a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976). Concur — Sullivan, P. J., Nardelli, Ellerin, Lerner and Friedman, JJ.